DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-01-16
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #05-003
September 29, 2005
Dear State Medicaid Director:
A new optional Medicaid benefit for sickle cell disease (SCD) was included in the American
Jobs Creation Act of 2004 (AJCA) (Pub. L. No. 108-357), which was signed by the President on
October 22, 2004. Section 712 of the AJCA amends title XIX of the Social Security Act (the
Act) in order to provide a new optional benefit in the Medicaid program and to make available
Federal matching funds for education and outreach to Medicaid eligible adults and children with
SCD. This letter is intended to provide you with information regarding the new SCD benefit and
to briefly explain its provisions.
First, section 712(a) of the AJCA amends section 1905(a) of the Act, which contains the
definition of medical assistance, to include primary and secondary medical benefits for
individuals who have SCD. These benefits include:
1. Chronic blood transfusion (with deferoxamine chelation) to prevent strokes for
individuals with SCD who are at high risk for strokes;
2. Genetic counseling and testing to treat SCD individuals or individuals with the sickle cell
trait and prevent symptoms; and
3. Other treatments and services to prevent SCD individuals who have had a stroke from
having another stroke.
Section 712(a)(2) of the AJCA states that the addition of these SCD benefits shall not be
construed as implying that a state Medicaid program, prior to the addition of these benefits,
could not have treated any of the primary and secondary medical strategies and treatment and
services as medical assistance under its Medicaid program, including early and periodic
screening, diagnostic, and treatment services. However, the new provision offers additional
flexibility to states. For example, under this benefit, states could:
•

Cover additional services as part of the SCD benefit that might not otherwise be covered
in the state plan;

•

Reimburse for SCD services at a different rate than they pay for similar services provided
to individuals with other diseases. For example, under this benefit, if a state wanted to
increase reimbursement rates for SCD blood transfusions, it could do so through rate
setting for the SCD benefit without having to increase reimbursement for all Medicaid
blood transfusions. Reimbursement levels, however, must still be set within current
Federal guidelines; and

Page 2 – State Medicaid Director
•

Establish different coverage limits for SCD services under Federal amount, duration, and
scope provisions at 42 CFR section 440.230 from those that apply to services in other
benefit categories in section 1905(a) of the Act.

Second, section 712(b) of the AJCA amends section 1903(a)(3) of the Act to add a new
subsection (E) that emphasizes the availability of matching funds for the costs of certain
administrative activities performed with respect to SCD. The administrative activities specified
by this legislation, in general, would have been permitted under the previous Medicaid statute.
However, this legislation makes it clear that the costs of activities related to conducting public
education campaigns are allowable and may be claimed under Medicaid if they are performed
specifically with respect to SCD. Expenditures related to any public education campaigns not
specific to SCD remain unallowable under Medicaid.
Also, the amended section 1903(a)(3)(E) of the Act makes clear that the Federal matching rate
for these activities is 50 percent. The allowable administrative activities specified in section
1903(a)(3)(E) of the Act, essentially representing outreach, are as follows:
•

Services to identify and educate individuals who are likely to be eligible for medical
assistance under the title and who have SCD or are carriers of the sickle cell gene,
including education on how to identify such individuals; or

•

Education regarding the risks of strokes and other complications, as well as the
prevention of stroke and other complications, in individuals who are likely to be eligible
for medical assistance under this title and who have SCD.

The costs for administrative activities allowed under this subsection should be included and
reported with all other administrative costs reported at the 50 percent Federal matching rate.
Section 1903(a)(3)(E) of the Act, as amended by the AJCA, does not alter our view of what
constitutes Medicaid outreach. Rather, the new provision specifies SCD as a target for outreach.
The Centers for Medicare & Medicaid Services (CMS) has developed state plan preprint pages
for the new SCD optional benefit. They are currently going through the CMS clearance process.
We will provide the regional offices with those preprint pages for distribution to states once they
have been approved.
The CMS contact for this new legislation is Ms. Jean Sheil, Director, Family and Children’s Health
Program Group, who may be reached at (410) 786-5647 or Jean.Sheil@cms.hhs.gov.

Page 3 – State Medicaid Director

Enclosed is a copy of the legislation pertaining to the SCD benefit. We hope this information is
helpful to you.
Sincerely,
/s/
Dennis G. Smith
Director
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Sandy Bourne
Legislative Director
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

SEC. 712. INCLUSION OF PRIMARY AND SECONDARY MEDICAL
STRATEGIES FOR CHILDREN AND ADULTS WITH SICKLE CELL
DISEASE AS MEDICAL ASSISTANCE UNDER THE MEDICAID
PROGRAM.
(a) OPTIONAL MEDICAL ASSISTANCE(1) IN GENERAL- Section 1905 of the Social Security Act (42 U.S.C.
1396d) is amended-(A) in subsection (a)-(i) by striking `and' at the end of paragraph (26);
(ii) by redesignating paragraph (27) as paragraph (28); and
(iii) by inserting after paragraph (26), the following:
`(27) subject to subsection (x), primary and secondary medical strategies
and treatment and services for individuals who have Sickle Cell Disease;
and'; and
(B) by adding at the end the following:
`(x) For purposes of subsection (a)(27), the strategies, treatment, and services
described in that subsection include the following:
`(1) Chronic blood transfusion (with deferoxamine chelation) to prevent
stroke in individuals with Sickle Cell Disease who have been identified as
being at high risk for stroke.
`(2) Genetic counseling and testing for individuals with Sickle Cell
Disease or the sickle cell trait to allow health care professionals to treat
such individuals and to prevent symptoms of Sickle Cell Disease.
`(3) Other treatment and services to prevent individuals who have Sickle
Cell Disease and who have had a stroke from having another stroke.'.
(2) RULE OF CONSTRUCTION- Nothing in subsections (a)(27) or (x) of
section 1905 of the Social Security Act (42 U.S.C. 1396d), as added by
paragraph (1), shall be construed as implying that a State medicaid
program under title XIX of such Act could not have treated, prior to the
date of enactment of this Act, any of the primary and secondary medical
strategies and treatment and services described in such subsections as
medical assistance under such program, including as early and periodic
screening, diagnostic, and treatment services under section 1905(r) of such
Act.
(b) FEDERAL REIMBURSEMENT FOR EDUCATION AND OTHER
SERVICES RELATED TO THE PREVENTION AND TREATMENT OF
SICKLE CELL DISEASE- Section 1903(a)(3) of the Social Security Act (42
U.S.C. 1396b(a)(3)) is amended-(1) in subparagraph (D), by striking `plus' at the end and inserting `and';
and
(2) by adding at the end the following:
`(E) 50 percent of the sums expended with respect to costs incurred
during such quarter as are attributable to providing--

`(i) services to identify and educate individuals who are
likely to be eligible for medical assistance under this title
and who have Sickle Cell Disease or who are carriers of the
sickle cell gene, including education regarding how to
identify such individuals; or
`(ii) education regarding the risks of stroke and other
complications, as well as the prevention of stroke and other
complications, in individuals who are likely to be eligible
for medical assistance under this title and who have Sickle
Cell Disease; plus'.
(c) DEMONSTRATION PROGRAM FOR THE DEVELOPMENT AND
ESTABLISHMENT OF SYSTEMIC MECHANISMS FOR THE PREVENTION
AND TREATMENT OF SICKLE CELL DISEASE(1) AUTHORITY TO CONDUCT DEMONSTRATION PROGRAM(A) IN GENERAL- The Administrator, through the Bureau of
Primary Health Care and the Maternal and Child Health Bureau,
shall conduct a demonstration program by making grants to up to
40 eligible entities for each fiscal year in which the program is
conducted under this section for the purpose of developing and
establishing systemic mechanisms to improve the prevention and
treatment of Sickle Cell Disease, including through-(i) the coordination of service delivery for individuals with
Sickle Cell Disease;
(ii) genetic counseling and testing;
(iii) bundling of technical services related to the prevention
and treatment of Sickle Cell Disease;
(iv) training of health professionals; and
(v) identifying and establishing other efforts related to the
expansion and coordination of education, treatment, and
continuity of care programs for individuals with Sickle Cell
Disease.
(B) GRANT AWARD REQUIREMENTS(i) GEOGRAPHIC DIVERSITY- The Administrator shall,
to the extent practicable, award grants under this section to
eligible entities located in different regions of the United
States.
(ii) PRIORITY- In awarding grants under this subsection,
the Administrator shall give priority to awarding grants to
eligible entities that are-(I) Federally-qualified health centers that have a
partnership or other arrangement with a
comprehensive Sickle Cell Disease treatment center
that does not receive funds from the National
Institutes of Health; or
(II) Federally-qualified health centers that intend to
develop a partnership or other arrangement with a

comprehensive Sickle Cell Disease treatment center
that does not receive funds from the National
Institutes of Health.
(2) ADDITIONAL REQUIREMENTS- An eligible entity awarded a grant
under this subsection shall use funds made available under the grant to
carry out, in addition to the activities described in paragraph (1)(A), the
following activities:
(A) To facilitate and coordinate the delivery of education,
treatment, and continuity of care for individuals with Sickle Cell
Disease under-(i) the entity's collaborative agreement with a communitybased Sickle Cell Disease organization or a nonprofit entity
that works with individuals who have Sickle Cell Disease;
(ii) the Sickle Cell Disease newborn screening program for
the State in which the entity is located; and
(iii) the maternal and child health program under title V of
the Social Security Act (42 U.S.C. 701 et seq.) for the State
in which the entity is located.
(B) To train nursing and other health staff who provide care for
individuals with Sickle Cell Disease.
(C) To enter into a partnership with adult or pediatric
hematologists in the region and other regional experts in Sickle
Cell Disease at tertiary and academic health centers and State and
county health offices.
(D) To identify and secure resources for ensuring reimbursement
under the medicaid program, State children's health insurance
program, and other health programs for the prevention and
treatment of Sickle Cell Disease.
(3) NATIONAL COORDINATING CENTER(A) ESTABLISHMENT- The Administrator shall enter into a
contract with an entity to serve as the National Coordinating
Center for the demonstration program conducted under this
subsection.
(B) ACTIVITIES DESCRIBED- The National Coordinating
Center shall-(i) collect, coordinate, monitor, and distribute data, best
practices, and findings regarding the activities funded under
grants made to eligible entities under the demonstration
program;
(ii) develop a model protocol for eligible entities with
respect to the prevention and treatment of Sickle Cell
Disease;
(iii) develop educational materials regarding the prevention
and treatment of Sickle Cell Disease; and
(iv) prepare and submit to Congress a final report that
includes recommendations regarding the effectiveness of

the demonstration program conducted under this subsection
and such direct outcome measures as-(I) the number and type of health care resources
utilized (such as emergency room visits, hospital
visits, length of stay, and physician visits for
individuals with Sickle Cell Disease); and
(II) the number of individuals that were tested and
subsequently received genetic counseling for the
sickle cell trait.
(4) APPLICATION- An eligible entity desiring a grant under this
subsection shall submit an application to the Administrator at such time, in
such manner, and containing such information as the Administrator may
require.
(5) DEFINITIONS- In this subsection:
(A) ADMINISTRATOR- The term `Administrator' means the
Administrator of the Health Resources and Services
Administration.
(B) ELIGIBLE ENTITY- The term `eligible entity' means a
Federally-qualified health center, a nonprofit hospital or clinic, or a
university health center that provides primary health care, that-(i) has a collaborative agreement with a community-based
Sickle Cell Disease organization or a nonprofit entity with
experience in working with individuals who have Sickle
Cell Disease; and
(ii) demonstrates to the Administrator that either the
Federally-qualified health center, the nonprofit hospital or
clinic, the university health center, the organization or
entity described in clause (i), or the experts described in
paragraph (2)(C), has at least 5 years of experience in
working with individuals who have Sickle Cell Disease.
(C) FEDERALLY-QUALIFIED HEALTH CENTER- The term
`Federally-qualified health center' has the meaning given that term
in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C.
1396d(l)(2)(B)).
(6) AUTHORIZATION OF APPROPRIATIONS- There is authorized to
be appropriated to carry out this subsection, $10,000,000 for each of fiscal
years 2005 through 2009.
(d) EFFECTIVE DATE- The amendments made by subsections (a) and (b) take
effect on the date of enactment of this Act and apply to medical assistance and
services provided under title XIX of the Social Security Act (42 U.S.C. 1396 et
seq.) on or after that date.

